432 F.2d 558
UNITED STATES of America, Plaintiff-Appellee,v.Arthur Leroy DENNIS, Defendant-Appellant.
No. 29772

Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
Oct. 9, 1970.
Lawrence E. Hoffman, Hoffman & St. Jean, Miami, Beach, Fla., for defendant-appellant.
Robert W. Rust, U. S. Atty., by Jose E. Martinez, Asst. U. S. Atty., Miami, Fla., for plaintiff-appellee.
Appeal from United States District Court, Southern District of Florida; Charles B. Fulton, Chief Judge.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1


*
 Rule 18, 5th Cir.;  See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir., 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5th Cir. 1970)